Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. Responses to the arguments of the applicant appear after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two claims numbered 43 and two claims numbered 44 (see pages 4-5 of the response of 2/18/2021). This is not permitted and for claims dependent upon these it is not clear which claim the applicant intends to refer back to.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11,12,30-31,35-37,40,44-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. 20030096172, in view of  Ajioka et al 20110111344 and Keys et al. 4942102
Ichihashi et al. 20030096172 in example 60 includes the allyl based prepolymer, ASF 400 (a fluorene based diacrylate [0268]), MPSMA [0278], BR-30, SR-804 and N-vinylcarbazole (NVC, [0278]), 3.5 wt% of a photoinitiator (BTTB-25) and solvent (table 4, page 19).  The addition of heat polymerization inhibitors, such as hydroquinone, p-methoxyphenol, t-butylcatechol, naphthylamine and the like are disclosed [0148,0152]. The addition of fine particles is disclosed to adjust the viscosity of the compositions [0149].  The use of sulfur containing monomers, including thiophene containing monomers is disclosed [0048-0049,0062-0077].  These are used to record holograms.  Useful amounts of photoinitiators are 0.1-15 wt% [0147]. 
Keys et al. 4942102 teaches in example 33-36, the combination of trimethyolpropane triacrylate (TMPTA) with phenoxyethyl (mono)acrylate (POEA) and/or N-(mono)vinylcarbazole, plasticizer 4G7, Vinac B-15 (binder), Cl-HABI (photoinitiator), MMT (chain transfer agent), DEAW (sensitizer) and 2,6-di-(t-butyl)-4-methylphenol (BHT)  (26/30-27, see also table in col 19). Useful thermal polymerization inhibitors (optional components) are disclosed including hydroquinone, quinones, phenothiazine and the like (9/66-10/8). Useful monomers are disclosed (6/10-7/63). The addition of UV absorbers such as those disclosed by 
Ajioka et al 20110111344 teaches the addition of polymerization inhibitors to free radically photopolymerizable compositions with hydroquinones, such as hydroquinone, methylhydroquinone, t-butylhydroquinone and p-methoxyphenol, t-butylcatechol, and alkoxyquinones, such as p-benzoquinone, methyl-p-benzoquinone and t-butyl-p-benzoquinone, with hydroquinone and p-methoxyphenol being preferred for more effectively improving the photosensitivity [0067].
It would have been obvious to one skilled in the art to modify the composition of example 60 of Ichihashi et al. 20030096172 and the process of its use by adding a thermal polymerization inhibitor such as hydroquinone or t-butylcatchol to prevent thermal polymerization during storage is taught at [0148,0152] in preferred amounts known to be useful such as the 1-4 w% taught by Keys et al. 4942102 with a reasonable expectation of improved photosensitivity as taught by Ajioka et al 20110111344, which result in increased reflective index modulation and diffraction efficiency when used in the process of Ichihashi et al. 20030096172.   Further, it would have been obvious to use phenothiazine as a thermal polymerization based upon the equivalence at (9/66-10/8) of Keys et al. 49452102.  Further it would have been obvious to modify the resultant compositions and processes of using them by using a higher amount of the high refractive index fluorene diacrylate of Ichihashi et al. 20030096172, a larger amount of photoinitiator within the 0.1 to 15 wt% range taught in Ichihashi et al. 20030096172 or a longer exposure to increase the refractive index modulation
In the response of 2/18/2021, the applicant points to the increased refractive modulation achieved when a polymerization inhibitor was added.  In the examples of the instant application, 

    PNG
    media_image1.png
    394
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    317
    media_image3.png
    Greyscale


	To address the issue of increased refractive index modulation, the examiner relies upon 
Ajioka et al 20110111344 who teaches the addition of polymerization inhibitors to free radically photopolymerizable compositions with hydroquinones, such as hydroquinone, . 


Claims 11,12,30-31 and 35-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102.
Hayashida et al. 20110287343 teaches in table 3 (pages 9-10), example 19 which comprises 5g of vinyl acetate polymer binder, 1.5 g of 9,9-bis(4-(2-acryloyloxyethoxy) phenyl)fluorene (NK ester A-BFEF), 1.5g of 2-(9-carbazolyl)ethyl methacrylate, 2,4,7,9-tetramethyl-5-decyne-4,7-diol, diethyl sebacate, 0.96 g of 3,3’-di(tert-butylperoxycarbonyl)-4,4’-di(methoxycarbonyl)benzophenone (BT-2, photoinitiator, 9.08 wt% dry components), a benzoxazole sensitizing dye (formula VII, page 8) is acetone, which yields a holographic recording medium with a diffraction efficiency of 85% when processed.  This is coated to a thickness of 20 microns on a PET film and then contacted with a glass substrate, a reflection hologram was recorded using 532 nm laser light with an intensity of 30 mW/cm2 for 5 seconds (total exposure of 150 mW/cm2) and then cured using a fluorescent lamp for 6 hours to fix the holographic image [0140-0145].  Example 5 is similar, but uses 3.0 g of the  9,9-bis(4-(2-
Iwasa et al. WO 03/081334 (machine translation attached) teaches in example 1 a composition including polyvinyl acetate polymer (refractive index of 1.43), a phenoxyethylfluorene diacrylate (BPEFA, refractive index of 1.61), diethyl acetate (plasticizer, refractive index 1.42), 3,3’-di(tert-butylperoxycarbonyl)-4,4’-di(methoxycarbonyl)benzophenone, a sensitizing dye.  This is coated to a thickness of 10-15 microns on a glass substrate and then contacted with a PET film, a reflection or transmission hologram was recorded using 515 nm laser light with an intensity of 0.5 mW/cm2 with an exposure of 2.5 ro 20 mJ/cm2  for 5-40 seconds (total exposure of 150 mW/cm2) (page 21 of 

It would have been obvious to one skilled in the art to modify the composition of example 19 of Hayashida et al. 20110287343 and the process of its use by adding a thermal polymerization inhibitor such as hydroquinone or t-butylcatchol to prevent thermal polymerization during storage based upon these being disclosed as additives in holographic compositions in Iwasa et al. WO 03/081334 and Keys et al. 4942102 in preferred amounts known to be useful such as the 1-4 w% taught by Keys et al. 4942102 with a reasonable expectation of improved photosensitivity as taught by Ajioka et al 20110111344, which result in increased reflective index modulation and diffraction efficiency when used in the process of Hayashida et al. 20110287343.   Further, it would have been obvious to use phenothiazine as a thermal polymerization based upon the equivalence at (9/66-10/8) of Keys et al. 49452102.  Further it would have been obvious to modify the resultant compositions and processes of using them by using a higher amount of the high refractive index fluorene diacrylate of Hayashida et 

Claims 11,12,30-31,35-39,42-47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102, further in view of Goldfinger 20120071618.
Goldfinger 20120071618 teaches known radical inhibitors which inhibit radical polymerization reactions of (meth)acrylate groups such as  2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butyl-4-ethylphenol, 2-methyl-6-tert-butylphenol, 2,4,6-tri-tert-octylphenol, 2,4-dimethyl-6-tert-butylphenol, 2-tert-butyl-6-(.alpha.-methylbenzyl) phenol, 2,4-di-tert-octylphenol, 2,6-di-tert-butyl-4-methoxyphenol, 2,6-di-tert-octyl-4-decoxyphenol, 2-tert-butyl-4-chlorophenol, 2,6-di-tert-butyl-4(N,N'-dimethylaminomethyl -phenol), 2,2'-methylene-bis(4-methyl-6-tert-butylphenol), 2,2'-methylene-bis(4-ethyl-6-tert-butylphenol), 2,2'-methylene-bis(4-methyl-6-nonylphenol), 4,4' methylenebis(2,6-di-tert-butylphenol), 4,4'-bis(2,6-di-tert-butylphenol), 4,4'-bis(2-methyl-6-tert-butylphenol), 4,4'-isopropylidenebis(2,6-di-tert-butylphenol), 1,4 -hydroquinone, 4-methoxyphenol and the like; phosphorus compounds such as tri(nonylphenyl)phosphate, tridecyl phosphite, and the like; naphthol-based compounds such as 1,2-dihydroxynaphthalene, 1-amino-2-naphthol, 1-nitro-2-naphthol and the like; amine compounds such as trimethylamine, phenyl-.beta.-naphthylamine, p-phenylenediamine, mercaptoethylamine, N-nitrosodimethylamine, benzotriazoles, phenothiazine, halo-dihydro-2,2,4-trimethylquinone and the like; or sulfur compounds such as dilaurylthio dipropionate, dilauryl sulfide and 2-mercaptobenzimidazole. The above list is not intended to be exhaustive; numerous classes of compounds that inhibit formation of radicals in organic materials are well 
In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the compositions and processes of using them rendered obvious by the combination of Hayashida et al. 20110287343, Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102 by using other polymerization inhibitors known to inhibit radical polymerization reactions of (meth)acrylate groups such as benzotriazoles disclosed by Goldfinger 20120071618 with a reasonable expectation these inhibiting thermal polymerization.

Claims 11,12,30-31 and 35-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102, further in view of Brunsvold et al. 5164278
Brunsvold et al. 5164278 teaches the addition of 5-15 wt% hydroxyaromatic compounds to acid sensitized resists containing 1-3 wt% of an acid generating photoinitiator, such as onium salts increases their photosensitivity by increasing the acid generated. These can be hydroquinone, pyrogallol, 4-hydroxyacetophenone, bisphenol A, 3,5-di-t-butyl-4-cresol, and dihydroxy substituted naphthalenes (5/9-25, 6/26-46). The use of acid generating photoinitiator, such as onium salts to cured epoxide monomers and vinyl monomers is taught as known in the art (1/49-2/44).
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343, Iwasa et al. WO . 
Claims 11,12,30-31 and 35-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102, further in view of Lamola et al. 5212046.
Lamola et al. 5212046 establishes that phenothiazine is a sensitizer for photoacid generators  (abstract and 6/1-9/19)
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343, Iwasa et al. WO 03/081334, Ajioka et al 20110111344 and Keys et al. 4942102, by using a diphenyl iodonium salt photoinitiator based upon the disclosure at ([0067-0083], particularly [0071]) of Hayashida et al. 20110287343, where the increased acid generation due to the sensitization of the photoacid generator by phenothiazines established in Lamola et al. 5212046. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 9, 2021